Citation Nr: 1330274	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  13-13 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right hip disorder, including as secondary to service-connected residuals of cold injury to the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the military from May 1954 to May 1956.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In support of his claim, the Veteran offered testimony during a July 2013 videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has associated with the claims file for consideration.  During the hearing it was noted that the only medical nexus opinion of record was against the claim.  It resultantly was agreed that the record would be kept open for an additional 30 days to allow the Veteran time to obtain and submit a medical nexus opinion supporting his claim - especially since, in the course of his hearing testimony, he had indicated that he had been told there is a relationship or correlation between his cold weather injury in service to his lower extremities and the right hip disorder he is now claiming.  He was given time to submit this supporting medical nexus opinion because a connection between what a physician said and a layman's account of what was purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent evidence supporting a service-connection claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Although he did not submit any additional evidence since the hearing, including in the allotted 30 days, his claim is not ready to be decided because it must be further developed.  The remand of this claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



REMAND

The Veteran contends his current right hip disorder, diagnosed as arthritis, is directly related to an injury during his military service or alternatively was caused or is being aggravated by the service-connected residuals of the cold injury to his lower extremities.  He also rejects the notion that his right hip disorder only involves arthritis since "sciatic neuritis" instead was diagnosed during his service and since he was treated for that, not arthritis.  He says he admittedly did not go to VA and file a claim concerning his right hip immediately following his service, but only because he mistakenly thought the agency was only there to serve the older Veterans' population, rather than all Veterans.

He was afforded a VA compensation examination in April 2012 to determine the likely etiology of his claimed right hip disorder, after which as mentioned the examiner provided an unfavorable opinion.  But since the examiner did not provide an opinion on whether the current right hip disorder is directly related to an incident of the Veteran's military service, and because the opinion on the alternative possibility of secondary service connection did not include an explanatory rationale, that examination and opinion are inadequate.  The Board therefore has to obtain this necessary supplemental comment.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court held that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See also Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated, and "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases." (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).

During the hearing, the Veteran and his representative made clear that they are alleging entitlement to service connection for the right hip disorder on both direct and secondary bases.  Moreover, since there also is indication the Veteran has arthritis in this hip, presumptive service connection must be considered as well.  In adjudicating this claim the Board must consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court has jurisdiction by virtue of a Notice of Disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a Veteran has specifically made as it relates to the adequacy of any given VA examination.

The AMC also should obtain copies of ongoing VA treatment records since March 2012 and associate them with the claims file.  These additional records, since generated and maintained by VA, are constructively in the file, even if not physically so.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ensure that all outstanding VA medical records dated since March 2012 are associated with the claims file.  If additional relevant records exist then they must be obtained and associated to the record.  The efforts to obtain these additional records, assuming they exist, are governed by 38 C.F.R. § 3.159(c)(2) since in the possession of a Federal department or agency, namely, VA.  So make as many attempts to obtain these records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).

2.  As well, ask the Veteran to identify all non-VA (private) medical providers who have treated his right hip disorder and have him complete and return the necessary authorization and consent form (VA Form 21-4142) for each healthcare provider identified.  Since any such records identified would not be in the custody of a Federal department or agency, the attempts to obtain them are governed instead by 38 C.F.R. § 3.159(c)(1).  He also nonetheless must be appropriately notified if unable to obtain any identified private records.  38 C.F.R. § 3.159(e)(1).


3.  Upon receipt of all additional records, schedule a VA orthopedic examination for compensation purposes for a supplemental medical nexus opinion concerning the etiology of the Veteran's right hip disorder in terms of the likelihood (very likely, as likely as not, or unlikely) it is:  (1) directly related to his military service or incepted during his service from May 1954 to May 1956, or (2) since at least apparently partly involving arthritis, initially manifested to the required minimum compensable degree of at least 10-percent disabling within the year after his service, so meaning by May 1957, or (3) is otherwise related or attributable to his service, including secondary to the service-connected residuals of the cold weather injury to his lower extremities, meaning caused or aggravated by this service-connected disability.

Advise him of the potential consequences of failing to report for this additional VA compensation examination.  38 C.F.R. § 3.655 (2013).

a) The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of these disabilities.  All necessary diagnostic testing and evaluation should be performed.

b) Obtain a complete medical history regarding the right hip injury and alleged consequent disorder from the Veteran.


c) The examiner must determine whether the Veteran currently has or has had at any time since he filed this claim in February 2012 "sciatic neuritis" of the right hip.  He says this is what he had in service and was treated for, not instead arthritis.

The term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

It is most essential the examiner discuss the underlying reasoning or rationale of the opinion, regardless of whether favorable or unfavorable to the claim, if necessary citing to specific evidence or findings in the file supporting conclusions.

4.  Ensure the opinion address all potential bases of entitlement, namely, direct, presumptive and secondary service connection.  If, like the prior opinion, it does not or does not contain the required explanatory rationale, return the opinion as inadequate for rating purposes for all necessary additional information.  38 C.F.R. § 4.2.


5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



